PD-1281-15
                       PD-1281-15                     COURT OF CRIMINAL APPEALS
                                                                      AUSTIN, TEXAS
                                                    Transmitted 9/25/2015 11:58:22 PM
                                                       Accepted 9/30/2015 1:10:58 PM
               CAUSE NO. 01-14-00496-CR                                ABEL ACOSTA
                                                                               CLERK
STATE OF TEXAS              §   IN THE COURT


VS.                               §   OF CRIMINAL APPEALS


PATRICK HURD                      §   OF TEXAS

            MOTION TO EXTEND TIME TO FILE
          PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:
Now comes PATRICK HURD, appellant in the above styled      -




and numbered cause, and moves for an extension of time
of 30 days to file a petition for discretionary review,

and for good cause shows the following:
                                 I.
   This case is on appeal from the 1st Court of Appeals

in Cause No. 01-14-00496-CR, Styled V. PATRICK HURD V.

the STATE OF TEXAS.
                               II.
   The original case below was from the 155th Judicial

District Court of Austin County, Texas and was styled
the STATE OF TEXAS V. PATRICK HURD and numbered 2013R-

0086.




                      September 30, 2015
                              III.
  Appellant was found guilty of burglary of a building

(enhanced to 2 nd degree) by a jury. Sentence was imposed
at fifteen years in the Institutional Division of the
Texas Department of Criminal Justice on July 31, 2013
by the Honorable Jeff Steinhauser, Judge in the 155th
District Court and was styled the STATE OF TEXAS V.

PATRICK HURD and numbered 2013R-0086.
                            IV.

    Appeal was had to the First Court of Appeals.
On August 20, 2015, the First Court of Appeals
affirmed appellant's conviction in the above cause.
The Petition for Discretionary Review was therefore
due on September 20, 2015. This is appellant's first
request to extend the time of filing of his Petition
for Discretionary Review.


                             V.

     Appellant's counsel now requests an extension of

time of 30 days from the date the PDR was due to October
20, 2015, for reasons that follow.
                           VI.
   Counsel has been unable to complete Appellant's PDR
within the required time period. Appellant relies on
the following facts as good cause for his requested
extension of the time for filing:

                           VII.
   Counsel is a solo practitioner, under contract for
all services criminal and juvenile services in Austin
County(with two other attorneys). Further, counsel has
been set in the following court matters in the courts

indicated since the time the PDR was due:
8-25-15-ACD-PRESSWOOD,MADISON,GARZA,TESAR,WALLACE,
D-CAMACHO,HOES,MOORE
8-27-15-ACCL-HILL, JONES
8-31-15-ACD-PICKRON TRIAL (MURDER CASE)

9-8-15-ACD-TARVER,
9-10-15-ACCL-CAMPBELL,THORPE,OLVERA
9-11-15-WCD-HOUSTON-SENT-HRG
9-17-15-ACCL-THOMAS
       Further, counsel was or is set in the following
proceeding from said due date to the requested extension
date.

9-21-15-WCJP-ONE-CUTBIRTH
9-22-15-ACD-WARD,CASTRO,GALLEGOS,PENRICE,
           CAMPBELL, ANDRUS
9-24-15-ACCL-THOMAS, HARRIS

          ACCL-MCANDREWS-CUSTODY HRG
10-7-15-WCCL-STAMPS,PRIDGETT

10-13-15-ACD-PT-PICKRON,BLUNTSON,BATES,COOK,NELSON,
                    PRESSWOOD,TARVER TR-11215



       Moreover, appellant's counsel has PDR due on
September 28, 2015 in Cause No. 01-14-00431-CR, Styled
: Marianne Marek V. State. Further, appellant's counsel
has PDR due on October 5, 2015 Appeals in Cause NO.
03-13-00595-CR, Styled : Joseph Edward McKenzie V.

State.
WCD506       - WALLER COUNTY 506TH DISTRICT COURT

ACD          - AUSTIN COUNTY 155TH DISTRICT COURT

ACCL         - AUSTIN COUNTY COURT AT LAW

WCJP-ONE - WALLER COUNTY JUSTICE OF THE PEACE ONE
    WHEREFORE, PREMISES CONSIDERED, appellant respect-
fully requests an extension of 30 days from the due date
to file his petition for discretionary review.


                          Respectfully submitted,
                          CALVIN GARVIE
                          POST OFFICE BOX 416
                          BELLVILLE, TEXAS 77418
                              (979) 865 - 5456

                          BY:/s/ Calvin Garvie
                             CALVIN GARVIE
                             STATE BAR NO.:07714300
                             TExATTYcG@AoL.com
                             ATTORNEY FOR DEFENDANT




                 CERTIFICATE OF SERVICE
I hereby certify that a true copy of this extensi on
request was delivered or sent to the offices of t he
Austin County District Attorney, One East Main,
Bellville, Texas 77418 and the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas 78711 on
September 25, 2015 by e-mail or fax.

                          BY:/s/ Calvin Garvie
                             CALVIN GARVIE
STATE OF TEXAS                                §
                                              §
COUNTY OF AUSTIN                              §
                                          AFFIDAVIT
      BEFORE ME, the undersigned authority, on this day
personally appeared CALVIN GARVIE, who after being duly
sworn stated:
      "I am the attorney for the appellant in the
      above numbered and entitled cause. I have read
      the foregoing MOTION TO EXTEND TIME TO FILE
      PETITION FOR DISCRETIONARY REVIEW and swear
      that all of the allegations of fact contained
      therein are true and correct to t e best of my
      knowledge."

                                            CALVIN GARVIE
                                            Affiant

      SUBSCRIBED                    AND    SWORN      TO    BEFORE   ME   on
September 25, 2015, to certify which witness my hand and
seal of office.
                                            AO-W-(1G   K 70 eC,94-6(4-
  I   4**, DEBBIE K. MCCOSLIN
                                            Notary Public, State of Texas
          1   MY COMMISSION EXPIRES
         4i      October 20, 2016
                                      •